internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc ita b05 plr-138764 date date number release date index number re attn ein dear this is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of the above-named taxpayer requesting permission to change its accounting_period for federal_income_tax purposes from a taxable_year ending june to a 53-week taxable_year ending on the saturday nearest january effective date the taxpayer has requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations the taxpayer's form_1128 requesting a change in accounting_period was due on or before date the information furnished indicates that the application_for the change in accounting_period was filed late because of an error or misunderstanding the form was filed however within days of the due_date sec_1_442-1 of the income_tax regulations as then in effect provides that in order to secure the commissioner’s consent to a change in accounting_period the taxpayer must file an application on form_1128 with the commissioner a on or before the 15th day of the second calendar month following the close of the short_period or b if revproc_2000_11 2000_3_irb_312 is applicable as in the instant case on or before the due_date including extensions for filing the return for the short_period required by such change sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based upon the facts and information submitted and the representations made it is held that the taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and the taxpayer's late-filed form_1128 requesting permission to change from a taxable_year ending june to a 53-week taxable_year ending on the saturday nearest january effective date is considered timely filed the ruling contained in this letter is based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party except as specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other section of the code or regulations that may be applicable thereto this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of an examination process a copy of this letter_ruling and the taxpayer's form_1128 are being forwarded to where the taxpayer files its federal_income_tax return with instructions that the form_1128 be considered timely filed and processed in accordance with the established procedures under revproc_2000_11 in accordance with the provisions of a power_of_attorney currently on file we are also sending a copy of this letter_ruling to the taxpayer's authorized representative this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely ___________________________ william a jackson chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy of this letter for sec_6110 purposes
